REASONS FOR ALLOWANCE
Election/Restrictions
Independent Claims 1 and 19 are allowable over the prior art of record. The restriction requirement among Species I-VI as set forth in the Office action mailed on 06/08/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/08/2020 is withdrawn.  Claims 6 and 23, which were previously directed to a nonelected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
However Claims 11-18, which are directed to a nonelected species, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


This application is in condition for allowance except for the presence of Claims 11-18 directed to a distinct species, non-elected without traverse in applicant’s remarks filed 08/04/2020 in response to the restriction requirement mailed 06/08/2020.  The distinct species of Claims 11-18 is not eligible for rejoinder with the devices of Claims 1 and 19 of elected Species I, because non-elected Claims 11-18 neither depend from nor require all limitations of allowable Claims 1 or 19 (see MPEP § 821.04).  Accordingly, Claims 11-18 have been cancelled (see MPEP § 821.02 teaching “[w]here the initial requirement is not traversed (either expressly or by virtue of an incomplete reply), the examiner should take appropriate action on the elected claims…”).

Specification
The examiner approves applicant’s new title filed 01/29/2021 of: SEMICONDUCTOR IMAGE SENSOR INCLUDING SEPARATE LOW-VOLTAGE AND HIGH-VOLTAGE REGIONS.

Statement of Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 5-6, 8, 19-20, and 23-24 are allowed because the prior art of record (most notably Figs. 1A-G of reference Roy ‘474) neither anticipates nor renders obvious the limitations of independent Claims 1 and 19, each similarly including a semiconductor image sensor device comprising: 
a gate electrode disposed in the pixel region and at the first surface of the substrate to overlap the semiconductor photoelectric converter; and 
a gate contact connected to the gate electrode, 
wherein the connection wiring structure and the gate contact are 10connected to each other;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892